DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al (US20100307050) in view of O’Hara (2016).
Sen teaches a method for manufacture of hydrocarbon fuels and oxygenated fuels. 
Sen, paragraph 9 of the PGPUB, teaches a single step catalytic conversion process for conversion of lignocellulosic biomasses as well as biomass-derived carbohydrates into tetrahydrofuran type compounds for fuels. 
Sen, paragraph 14 of the PGPUB, teaches the method entails forming a mixture comprising a lignocellulose, metal catalyst, water, acid, and alkali halide salt and aromatic solvent. The mixture is reacted in hydrogen at a pressure of about 30 psi to about 500 psi at a temperature of about 80° C. to about 200° C. to produce a furan fuel and the lignocellulose may be any of plant leaves, roots, seeds, corn stalks, straw, seed 
Although Sen teaches a mixture comprising a lignocellulose, metal catalyst, water, acid, and alkali halide salt, Sen does not teach the mixture comprising an acyl halide. 
O’Hara, page 191, teaches depolymerization pathways of lignin. 
O’Hara, page 200, teaches to undertake DFRC of lignin, acetyl bromide is first reacted with the lignin at 50oC for 3 hours, a process where only alpha-ethers are cleaved in this reaction and all free OH are aceylated while benzylic positions are brominated. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate aceyl bromide as taught by O’Hara into the mixture as taught by Sen to assist in the depolymerization of lignin in the lignocellulose and therefore assist in the lignocellulosic biomasses as well as biomass-derived carbohydrates conversion into tetrahydrofuran type compounds for fuels. 
Hydrogen as taught by Sen reads on a reductant as claimed in claim 1. 

Regarding claim 6, Sen teaches the mixture is reacted in hydrogen at a pressure of about 30 psi to about 500 psi at a temperature of about 80° C. to about 200° C.

Regarding claim 7, Sen teaches the mixture is reacted in hydrogen at a pressure of about 30 psi to about 500 psi at a temperature of about 80° C. to about 200° C.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claim 9, Sen teaches a mixture is added to a glass vial to form a mixture and then is placed into a bomb. 
Therefore, Sen teaches step (b) is conducted in the same reaction vessel as step (a) and the acyl halide used in step (a) is not removed from the vessel as claimed in claim 9. 

Allowable Subject Matter
Claims 2-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the references above teach a method of liquefying biomass, the references do not teach the reductant to be a sulfide and further do not teach steps (a) and (b) conducted at a temperature of about 50oC or less. 

Claims 10-36 are allowed.
Although the references teach a method of liquefying biomass, the references do not teach a solution comprising an acyl halide and a carboxylic acid as claimed in claim 10, do not teach a solution of acyl bromide and a carboxylic acid as claimed in claim 19 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US7880049 teaches a composition is suitable for use as a liquid transportation fuel in general, and jet fuel in particular. The method includes dehydrating a feedstock solution comprising a carbohydrate, in the presence of an acid catalyst, to yield at least one furan derivative compound, in a reaction vessel containing a biphasic reaction medium: an aqueous reaction solution and a substantially immiscible organic extraction solution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/20/21